DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 28 October 2020, with respect to 112 rejections have been fully considered and are persuasive in view of amendment filed on 28 October 2020.  The 112 rejections of 04 August 2020 has been withdrawn. 
Claims 1-3, 5, 7-9, 11, 15-25 are allowed. 
Reasons for Allowance
Examiner has performed new search in view of amendment filed 29 April 2020, and found a closest prior art that discloses amended limitation (“Jin et al.,” US 2014/0371634, by same assignee). Jin does disclose attaching markers to two joints and acquiring image of the markers, and detecting changes of the area of the markers from initial position to the maximum position ([0076]). However, Jin does not disclose determining a maximum move angle using the determined coordinates of the two markers as well as distance offset being coordinates of the markers in initial position and maximum position as claimed.
Russell (US 2012/0310075) also discloses capturing an image with joints, and measuring a distance or displacement using the markers as claimed. However, Russell utilizes goniometers ([0002] and [0080]) to measure the angles, which is different from the claimed invention. 
Furthermore, “Yoshizawa et al.,” JP 2002-000584 (submitted in IDS filed 22 August 2017) discloses CCD camera and markers attached to the part of the body ([0033]-[0034]) and using coordinates of the markers in the image, one can determines the maximum range of 
 In addition, it would not been obvious for previously incorporated references (Lang, Woods, Yamaguchi, Hamada, and Zhang) to modify their inventions to incorporate the amended limitation of the present invention which requires image with two markers, and analyzing initial and final positions of the markers of the images, and determining a distance offset and use the distance offset thresholding to determine whether the exercise is valid, and when it is valid, calculating the parameters (maximum move angle, as disclosed in specification). In view of amendment limitation submitted on 29 April 2020, claimed invention provides an improved way of evaluating of range of motion of a subject, without using the goniometer to measure an angle (range of motion) of the patient performing an exercise.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793